Case 3:16-cr-00093-TJC-JRK Document 289 Filed 01/30/19 Page 1 of 4 PageID 14082
               Case: 19-10195 Date Filed: 01/30/2019 Page: 1 of 3
Case 3:16-cr-00093-TJC-JRK Document 289 Filed 01/30/19 Page 2 of 4 PageID 14083
               Case: 19-10195 Date Filed: 01/30/2019 Page: 2 of 3
Case 3:16-cr-00093-TJC-JRK Document 289 Filed 01/30/19 Page 3 of 4 PageID 14084
               Case: 19-10195 Date Filed: 01/30/2019 Page: 3 of 3
Case 3:16-cr-00093-TJC-JRK Document 289 Filed 01/30/19 Page 4 of 4 PageID 14085
               Case: 19-10195 Date Filed: 01/30/2019 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                         January 30, 2019

 Corrine Brown
 FCI Coleman Low - Inmate Legal Mail
 PO BOX 1032
 COLEMAN, FL 33521-1032

 Appeal Number: 19-10195-H
 Case Style: In re: Corrine Brown
 District Court Docket No: 3:16-cr-00093-TJC-JRK-1

 The enclosed order has been entered. No further action will be taken in this matter.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Gerald B. Frost, H
 Phone #: (404) 335-6182

 Enclosure(s)

                                                               DIS-4 Multi-purpose dismissal letter
